Citation Nr: 9920545	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-02 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to a rating in excess of the initially 
assigned 10 percent rating for reactive airway disease.

3.  Entitlement to a rating in excess of the initially 
assigned 0 percent (noncompensable) evaluation for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran had active duty service from January 1986 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established service 
connection for reactive airway disease assigning a 10 percent 
evaluation and migraine headaches assigning a 0 percent 
(noncompensable) evaluation, effective July 1993.  The same 
rating decision denied service connection for a left knee 
disorder.

In light of the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has construed the issue 
before it as first stated above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left knee disability was first manifested 
during her period of active military service.

3.  The veteran's reactive airway disease is manifested by 
weekly attacks controlled by inhalers with mild symptoms of 
wheezing and dyspnea.

4.  The veteran's migraine headaches are manifested by 
vascular headache of moderate frequency and intensity, and 
not necessarily prostrating;  they are more or less under 
control.



CONCLUSION OF LAW

1.  The veteran's left knee disability was incurred during 
the veteran's period of active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The criteria for a rating in excess of 10 percent for 
reactive airway disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.97, 
Diagnostic Code 6602 (1998), 4.97 (as in effect prior to 
October 7, 1996).

3.  The criteria for a 10 percent rating for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1998).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is plausible when her contentions and 
the evidence of record are viewed in the light most favorable 
to that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).  In the present 
case, the veteran sustained an injury during basic training 
in 1986.  Service medical records show that the veteran fell 
on her left knee and was treated for a left knee strain in 
May 1986.  The veteran complained of left pain and was 
diagnosed and treated for patello femoral syndrome 
periodically until 1991.  A July 1990 physical therapy 
consult indicated full range of motion and no instability.  

A July 1993 VA examination showed that the veteran reported 
that she had injured her left knee in basic training.  The 
examination showed no crepitation, swelling, tenderness, or 
joint laxity.  Flexion was to 135 degrees and extension to 0 
degrees.  The diagnosis was chondromalacia patella.

Private medical records indicate a January 1994 evaluation 
from White-Wilson Medical Center with an impression of 
chondromalcia patella, probable symptomatic plica and 
possible medial meniscus tear.

After reviewing the claims file, the Board is left with an 
evidentiary picture which shows that the veteran has a 
current left knee disability and that it was first manifested 
during his active military service.  There is nothing to show 
that such a disorder preexisted service, and in this regard 
the Board observes that the report of entrance examination in 
June 1985 is silent for any left knee complaints.  In 
addition, the veteran was diagnosed with chondromalacia 
patella during her VA examination less than one month after 
separating from service.  Service connection for left knee 
disability has therefore been established.

II.  Ratings in excess of those initially assigned

The veteran claims that her service-connected reactive airway 
disease and migraine headaches are more disabling than 
currently evaluated.  These are original claims placed in 
appellate status by a notice of disagreement (NOD) taking 
exception with the initial rating award.  Accordingly, her 
claims must be deemed "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a), and VA's duty to assist arises.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (U. S. Vet. App. 
Jan. 20, 1999) (applying duty to assist under 38 U.S.C.A. § 
5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (increased rating claims).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection through the present.  Fenderson, 12 Vet. App. at 
125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. § 
4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
examinations and medical evidence described below, and the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
adversely affect her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

a.  Evaluation in excess of 10 percent for reactive airway 
disease

By a rating decision dated September 1993, the veteran was 
granted service connection for reactive airway disease and 
assigned a 10 percent evaluation effective July 7, 1993, the 
day following the veteran's separation from service.

In July 1993, the veteran was afforded a VA examination which 
showed complaints of recurring coughing sometimes accompanied 
by yellowish or whitish mucus, occasional wheezing and 
reported being told by some doctors that her condition may be 
asthma.  The veteran was placed on Asthmacort, Ventolin, and 
used to take Intal but discontinued due to increased 
coughing.  The examination showed chest symmetrical in 
expansion but there were rhonchi and some expiratory 
wheezing.  There was no clubbing or cyanosis distally.  The 
veteran was diagnosed with reactive airway disease.  

In a November 1998 VA examination the veteran reported that 
she was on medication for asthma and had been doing 
relatively well since her last evaluation.  She reported 
weekly asthma attacks, but was able to control the attacks 
with inhalers.  The veteran indicated that at her job she was 
exposed to metal dust daily and believed this may contribute 
to her attacks.  The veteran also reported some wheezing with 
exertional activities and shortness of breath when going up 
and down stairs.  The examination showed no acute distress, 
no history of cor pulmonale or right ventricular hypertrophy, 
or pulmonary hypertension.  The veteran's lungs were clear to 
auscultation and percussion bilaterally without rales, 
rhonchi or wheezes.  Although it was noted that the veteran 
had taken her medication several hours prior to her 
examination.  The heart was with regular rate and rhythm 
without murmur, gallops or thrills and the extremities were 
without any clubbing abnormality appreciable.  The examiner 
noted that the veteran's pulmonary function test was done in 
November 1998 and it did confirm the veteran to have very 
mild obstructive ventilatory defect that did respond to 
bronchodilators and that finding was consistent with a 
reversible small airway disease.  The examiner diagnosed 
asthma.  The pulmonary function test (PFT) showed FEV1 
(forced expiratory volume) of 90% and FEV1/FVC (forced vital 
capacity) of 84% and DLCO (diffusion capacity of the lungs 
for carbon monoxide) of 87%.

The criteria for evaluating the veteran's service-connected 
respiratory disability, reactive airway disease or asthma, 
are provided at 38 C.F.R. § 4.97 (1998).  The Board notes 
that this portion of the regulations was revised, effective 
October 7, 1996, during the pendency of this appeal.  See 61 
Fed. Reg. 46, 720-46, 731 (1996).  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The record shows that the veteran has had notice of the old 
and new criteria for evaluating asthma.  The RO and the Board 
have considered both the "old" criteria, applicable prior 
to the amendment, and the "new" criteria contained in the 
regulation as amended.  See Karnas, 1 Vet. App. at 308.

The veteran's reactive airway disease is evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6602.  The "old" criteria 
for evaluation of asthma provide 10 percent for mild, 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
evaluation is warranted with moderate symptoms with rather 
frequent asthma attacks, separated by only 10-14 days 
intervals, with moderate dyspnea on exertion between attacks.  
The old criteria warrant a higher evaluation, a 60 percent 
evaluation, with frequent (one or more attacks weekly) severe 
attacks of asthma, marked dyspnea on exertion between attacks 
with only temporary relief by medication, and more than light 
manual labor precluded.  Although the veteran reported in her 
November 1998 VA examination that she experienced weekly 
attacks, these were controlled by medication with mild 
symptoms and dyspnea between attacks.  There is no medical 
evidence of moderate symptoms or dyspnea on exertion between 
attacks which would warrant an evaluation under the criteria 
for bronchial asthma.  

The Board has also considered whether other applicable 
criteria might warrant an evaluation in excess of the 10 
percent under any other "old" rating criteria.  Under the 
prior version of the regulation, chronic bronchitis with 
moderately severe persistent cough, at intervals throughout 
the day, considerable dyspnea on exercise, rales throughout 
the chest, beginning chronic airway obstruction warranted a 
30 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 
6600 (1996).  Moderate bronchiectasis and moderate emphysema 
likewise warranted evaluations in excess of 10 percent.  
Diagnostic Codes 6601, 6603.  The evidence reflects that the 
veteran currently has very mild obstructive ventilatory 
defect, but does not reflect that the symptoms remain 
moderately severe so as to warrant an evaluation in excess of 
10 percent under the old criteria.  In particular, the Board 
notes that there is no medical evidence or diagnosis of 
bronchiectasis or emphysema.

Under the revised rating criteria, a 10 percent evaluation is 
assigned for bronchial asthma when there is FEV-1 of 71 to 80 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent evaluation is warranted when there is FEV-1 of 56 
to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; daily inhalational or oral bronchodilator therapy, or; 
inhalation anti-inflammatory medication.  A 60 percent 
evaluation under the new criteria contemplates FEV-1 of 40 to 
55 percent of predicted, or FEV-1/FVC of 40 to 55 percent, or 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
course of systemic (oral or parenteral) corticosteroids.  
38 C.F.R. § 4.97, Diagnostic Code 6602.

After reviewing the medical evidence of record, the Board 
concludes that a 10 percent evaluation for the veteran's 
reactive airway disease was appropriate.  
The evidence reflects that the veteran does not require 
continuous daily inhalational medication, with use of at 
least two types of medication per day, to prevent 
exacerbations.  The pulmonary function test showed FEV1 
(forced expiratory volume) of 90% and FEV1/FVC (forced vital 
capacity) of 84% and DLCO (diffusion capacity of the lungs 
for carbon monoxide) of 87%.  Therefore, the veteran does not 
meet the criteria for an evaluation in excess of 10 percent 
under the new criteria.

The Board has considered whether the veteran may be entitled 
to an evaluation in excess of 10 percent under any other 
revised criteria applicable to her disability.  The Board 
notes that the revised criteria for bronchitis, 
bronchiectasis, and other disease of the trachea and bronchi 
require significant reductions in PFT results or 
incapacitating episodes of infections, in order to warrant an 
evaluation in excess of 10 percent under the new criteria.  
See Diagnostic Codes 6600-6604.  Medical evidence does not 
show significant reduction in PFT results or incapacitating 
episodes of infections which would warrant an evaluation in 
excess of 10 percent under the above mentioned codes.

The Board does not find that the frequency or severity of the 
veteran's respiratory symptoms is in equipoise to warrant an 
evaluation in excess of 10 percent for bronchial asthma.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.


b.  Evaluation in excess of 0 percent (noncompensable) for 
migraine headaches

By a rating decision dated September 1993, the veteran was 
granted service connection for migraine headaches and 
assigned a noncompensable evaluation effective July 7, 1993, 
the day following the veteran's separation from service.

In July 1993, the veteran underwent a general VA examination 
which showed complaints of occasional headaches.  The veteran 
indicated that she was told she might have migraines and was 
taking Midrin, which seemed to help.  The examiner noted in 
the diagnosis a history of headaches.

The VA referred the veteran in August 1993 to White-Wilson 
Medical Center for an evaluation concerning her headaches.  
The veteran reported her headaches as being long term and 
were not associated with exertion.  The headaches had been 
more recent and worse than in the past and the veteran 
indicated that a neurologist diagnosed classical migraine.  
The headaches occur always involving the left eye and behind 
the eye as a throbbing, pulsating type of discomfort tending 
to intensify.  The veteran's vision distorts during the 
headaches and she experiences light headedness.  She reported 
no nausea or vomiting and Midrin seemed to lose its 
effectiveness.  The veteran reported three headaches every 
two weeks lasting a half-hour to all night.  The veteran had 
no symptoms between headaches other than a tendency towards 
stuttering and reversing words in a sentence especially when 
she was speaking quickly.  The examiner's impression was 
classical migraine headaches approximately 4 to 6 times per 
month which appeared to be somewhat incapacitating.  The 
examiner noted that since Midrin appeared to be losing 
effectiveness it was thought necessary to place the veteran 
on a beta-blocker such as Inderal.  The examination was 
normal and it did not appear that the headaches were 
exertional and unlikely that they were aneurysmal.

A March 1994 private medical evaluation from Mack D. Jones, 
M.D., P.A. showed an impression of classical migraine 
headaches.

The veteran was afforded a VA examination in November 1998 
and reported a history of headaches and more recently 
headache frequency of three to four a month.  She indicated 
that her last headache was three days prior to the 
examination and another approximately three and a half weeks 
before that one.  Her last medical visit concerning headaches 
was a year ago.  The veteran indicated that she was trying to 
become pregnant and therefore avoided seeing doctors.  The 
examination showed vascular headache of moderate frequency 
and intensity more or less under control, a negative 
neurological examination, and no functional impairment.

The veteran's migraine headaches have been rated by the RO 
under 38 C.F.R. §  4.124a, Diagnostic Code 8100.  Under that 
code a noncompensable evaluation is warranted for migraine 
headaches with less frequent attacks.  A 10 percent 
evaluation is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over last several months.  A 30 percent evaluation is 
warranted with characteristic prostrating attacks occurring 
on an average once a month over last several months, and a 50 
percent evaluation is warranted with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

After reviewing the medical evidence of record, the Board 
concludes that the symptomatology more nearly approximates 
the criteria for a 10 percent disability evaluation under 
Diagnostic Code 8100  The veteran reported three to four 
headaches a month and the VA examiner diagnosed vascular 
headache of moderate frequency and intensity, more or less 
under control.  The headaches are not described as 
prostrating.  She is not under a physician's care for her 
attacks, although this is not, of itself, a requirement for a 
compensable rating.  The point is that the headaches more 
nearly approximate the criteria for a 10 percent rating than 
they do for a 30 percent rating.  Accordingly, a 10 percent 
evaluation is warranted for under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.



ORDER

Entitlement to service connection for left knee disorder is 
granted.

Entitlement to an evaluation in excess of 10 percent for 
reactive airway disease is denied.

Entitlement to a 10 percent evaluation for migraine headaches 
is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

